     Case 4:19-cv-01460 Document 214 Filed on 02/24/20 in TXSD Page 1 of 6
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                   February 24, 2020
                                                                                   David J. Bradley, Clerk
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE: INTERCONTINENTAL                       §          Lead Case No. 4:19-cv-1460
 TERMINALS COMPANY LLC                         §
 DEER PARK FIRE LITIGATION                     §
                                               §          Related Case Nos.
                                               §
                                               §          4:19-cv-1424; 4:19-cv-1428;
                                               §          4:19-cv-1430; 4:19-cv-1431;
                                               §          4:19-cv-1433; 4:19-cv-1434;
                                               §          4:19-cv-1436; 4:19-cv-1440;
                                               §          4:19-cv-1443; 4:19-cv-1444;
                                               §          4:19-cv-1447; 4:19-cv-1450;
                                               §          4:19-cv-1452; 4:19-cv-1453;
                                               §          4:19-cv-1457; 4:19-cv-1459;
                                               §          4:19-cv-1461; 4:19-cv-1708;
                                               §          4:19-cv-1882; 4:19-cv-1886;
                                               §          4:19-cv-1887; 4:19-cv-1890;
                                               §          4:19-cv-2419; 4:19-cv-2425;
                                               §          4:19-cv-2429; 4:19-cv-2674;
                                               §          4:19-cv-2775; 4:19-cv-3457;
                                               §          4:19-cv-3594; 4:19-cv-3609;
                                               §          4:19-cv-4051; 4:19-cv-5029;
                                               §          4:20-cv-0019; 4:20-cv-0036;
                                               §          4:20-cv-0212; 4:20-cv-0119;
                                               §          4:20-cv-0216


          CASE MANAGEMENT AND SCHEDULING ORDER PART II

I.     Introduction

        This case arises from a March 17, 2019 fire that began in one of the tank farms at
Intercontinental Terminals Company LLC’s (“ITC”) Deer Park facility and burned for
several days thereafter. Multiple lawsuits were filed following this incident. To date, 37
lawsuits have been consolidated into this action at least for pretrial purposes. Three of the
lawsuits in this consolidated proceeding are styled as putative class actions, with named
plaintiffs filing suit on behalf of variously described classes. As for the remaining lawsuits,
most have been filed on behalf of individuals seeking recovery for a range of personal
injuries, property damage, and economic harm allegedly resulting from the incident, and
      Case 4:19-cv-01460 Document 214 Filed on 02/24/20 in TXSD Page 2 of 6




the others involve business claimants that have operations or facilities in the vicinity of
ITC’s Deer Park facility and claim impacts to their business operations as a result of the
fire.

       Judge Hoyt held an initial scheduling conference in this consolidated proceeding on
July 29, 2019 and thereafter issued the Initial Case Management Order (DE 46). Pursuant
to that order, the initial phase of discovery was dedicated to conducting the discovery
necessary to identify potential additional parties, along with the development and
completion of Plaintiff fact sheets for named Plaintiffs. On November 4, 2019, Judge Hoyt
referred these proceedings to the undersigned pursuant to 28 U.S.C. § 636(a) to manage
discovery, pretrial, and motions.

       On January 17, 2020, this Court held a joint status conference with the Parties to
discuss the next phase of the litigation and heard arguments from Counsel for Plaintiffs
and Defendants on how this case should proceed. During a hearing held on January 24,
2020, the Court provided further instructions to the Parties related to the scheduling for
these proceedings and ordered the Parties to submit an agreed order for the Court’s
consideration by January 29, 2020.

II.    Scheduling Order

       Based on the Parties’ submission, the Court’s orders the following schedule for the
next phase of this litigation:

       A.     Discovery, Joinder, and ADR Schedule

 Event                                                         Date/Deadline
 Deadline for All Currently Named Plaintiffs to Serve          February 3, 2020
 Initial Disclosures and Commence General Liability Phase
 of Fact Discovery
 Deadline for All Currently Named Plaintiffs to Serve Fact     March 23, 2020
 Sheets
 Deadline to Join Additional Parties (Both Plaintiff and       May 21, 2020
 Defendant)
 Deadline to Conduct Initial Mediation                         November 9, 2020
 Close of General Liability Phase of Fact Discovery            January 29, 2021
 Status Conference to Discuss: Additional Fact Discovery,      January 15, 2021
 including Plaintiff-Specific Discovery; Expert Discovery;
 Selection of Trial Plaintiffs; and Other Matters




                                            2
       Case 4:19-cv-01460 Document 214 Filed on 02/24/20 in TXSD Page 3 of 6




        B.    Class Certification Schedule


 Event                                            Date/Deadline

 Deadline to Join Additional Parties and          May 21, 2020
 Move for Leave to file Amended
 Pleadings
 Deadline to Conduct Mediation                    November 9, 2020

 Close of Fact Discovery                          January 29, 2021
 Plaintiffs’ Expert Disclosures                   February 26, 2021
 Defendants’ Expert Disclosures                   March 26, 2021
 Plaintiffs’ Deadline for Expert Rebuttal         April 30, 2021
 Reports
 Class Certification Motions Filed on             June 25, 2021
 Response to Motion for Class                     July 8, 2021
 Certification
 Reply in Support of Motion for Class             July 15, 2021
 Certification
 Status Conference                                To be set by Court



III.    Discovery Limitations and Other Case Management Matters

        A.    Written Discovery

        Written Discovery by Plaintiffs. During this phase of discovery, Plaintiffs are
collectively limited to serving a total of fifty (50) interrogatories to ITC, which number
shall include interrogatories, if any, directed to any individual ITC officers, directors, or
employees that may be individually named as a defendant in this litigation. Absent further
Court order, written discovery, whether seeking information from ITC or its officers,
directors, or employees, shall be served on ITC. Plaintiffs are also collectively limited to
serving fifty (50) interrogatories to any other defendant joined in this litigation. Plaintiffs
can serve requests for production and requests for admission in accordance with the Federal
Rules of Civil Procedure and the limitations set forth herein. Any written discovery must
be served by Co-Lead Counsel for Plaintiffs and will be for the benefit of and made

                                              3
     Case 4:19-cv-01460 Document 214 Filed on 02/24/20 in TXSD Page 4 of 6




available to all Plaintiffs in all cases consolidated into this matter, whether currently
consolidated or added later and whether asserting claims individually or on behalf of a
putative class, provided they agree to comply with the Stipulation and Protective Order
(DE 70) in this case.

       Written Discovery by Defendants. During this phase of discovery, Defendants’
written discovery efforts will be limited to (1) collection and review of Plaintiff fact sheets,
and (2) discovery directed to class representatives.

      Non-Party Written Discovery. The limitations set forth in the preceding paragraphs
do not apply to non-party written discovery. The Parties can conduct non-party written
discovery in accordance with the Federal Rules of Civil Procedure during this phase of
discovery.

       B.     Oral Depositions

       Depositions by Plaintiffs. During this phase of discovery, Plaintiffs shall be
collectively limited to noticing a total of thirty (30) depositions of Parties and non-parties.
Because this order is early in the litigation, Plaintiffs may seek leave to take additional
depositions if they later determine that additional depositions are needed.

        Depositions by Defendants. During this phase of discovery, Defendants shall be
collectively limited to noticing (1) the depositions of the proposed class representatives for
any putative class that is currently consolidated into this proceeding or is hereafter
consolidated, and (2) ten (10) depositions of non-parties. Because this order is early in the
litigation, Defendants may seek leave to take additional depositions if they later determine
that additional depositions are needed.

       Class Certification Expert Depositions. The limitations set forth in the preceding
paragraphs shall not apply to expert depositions related to class certification issues.

      Conducting Depositions. Depositions in this matter, whether noticed by Plaintiffs
or Defendants, shall be conducted as follows:

              (a) Attendance. Depositions may be attended by counsel of record, members
                  and employees of their firms, attorneys specially engaged by a party for
                  purposes of the deposition, the parties or a representative of a party,
                  counsel for the deponent, and experts retained by any Party. Unnecessary
                  attendance by any of the above is discouraged and may not be
                  compensated in any fee application to the Court. Plaintiffs’ counsel are
                  instructed to work cooperatively with one another to avoid unnecessary
                  attendance at depositions.


                                               4
    Case 4:19-cv-01460 Document 214 Filed on 02/24/20 in TXSD Page 5 of 6




              (b) Examination. Counsel for each side may designate up to three (3)
                  attorneys to conduct the examination of the deponent. For Plaintiffs, up
                  to two (2) examiners will be selected by counsel representing individual
                  Plaintiffs and the other will be selected by class counsel.

              (c) Scheduling and Length. Depositions will be scheduled on mutually
                  agreeable dates as determined by the Parties. Fact depositions may not
                  exceed seven (7) hours and corporate representative depositions may not
                  exceed eight (8) hours, provided only three (3) corporate representative
                  depositions of ITC on discrete topics are noticed by Plaintiffs. Class
                  expert depositions may not exceed ten (10) hours. The Parties may seek
                  leave to alter these limitations based on particular circumstances.

              (d) Subsequent Depositions. Absent good cause, no witness may be deposed
                  more than once, except where a witness is both a fact witness and
                  designated as a corporate representative.

              (e) Use of Depositions. Depositions taken in this consolidated proceeding
                  will be taken for the benefit of all Parties in all cases consolidated into
                  this matter, whether currently consolidated or added later, and can be used
                  in accordance with the Federal Rules of Civil Procedure in any
                  consolidated case.

       C.     Fact Sheets

       As set forth above in the scheduling order, all currently named Plaintiffs must serve
their completed fact sheets, including all required authorizations and document
productions, if applicable, no later than March 23, 2020. If additional cases are
consolidated into this proceeding following the date of this order, the Plaintiffs in those
newly consolidated cases shall complete and serve on Defendants their fact sheets within
sixty (60) days of the date of consolidation.

       D.     Later Filed Cases

        This order, along with all prior case management and related orders, shall apply to
all cases consolidated into this proceeding following the date of this order. Within seven
(7) days of a case being consolidated into this proceeding, counsel for ITC shall provide to
counsel for the Plaintiffs in that action (1) a copy of this order, (2) a copy of the order
establishing the Plaintiffs’ leadership structure (DE 99), and (3) a copy of the applicable
Plaintiff fact sheet.




                                             5
Case 4:19-cv-01460 Document 214 Filed on 02/24/20 in TXSD Page 6 of 6




       Signed on February 24, 2020.




                                          ___________________________
                                              Dena Hanovice Palermo
                                            United States Magistrate Judge




                                      6
